UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7278



MCKINLEY DAVID LITTLEJOHN,

                                              Plaintiff - Appellant,

          versus


LARRY MOODY, Safety Manager; MIKE GIBBS,
Electric Foreman; CHUCK LLOYD, Counselor,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-330-2)


Submitted:   November 17, 2005         Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


McKinley David Littlejohn, Appellant Pro Se.       Anita K. Henry,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          McKinley Littlejohn, a federal inmate, appeals a district

court order dismissing his complaint alleging that three prison

officials were deliberately indifferent to his health and safety.

We have reviewed the record and the district court order and find

Littlejohn failed to state a claim of deliberate indifference. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994).       Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -